DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR-960007162B1).
With respect to claim 1, Kim teaches a system comprising: at least two tube rollers (140) on which a circumference of a tubular section (120) is rotatable along a path of movement in a rotation direction (figures 1-2); a locating roller (40 or 50) movable to adjust a radial offset of a flange (10) relative to the tubular section moving in the rotation direction (figures 1-2; and translation); and a pusher roller (the other of 40 or 50), the pusher roller and the locating roller collectively defining a pinch, the flange rotatable through the pinch, and the pinch disposed between the at least two tube rollers along the path of movement of the tubular section in the rotation direction (figures 1-2; and translation).
With respect to claim 2, Kim teaches wherein the tubular section is rotatable on the at least two tube rollers about an axis perpendicular to a direction of gravity (figures 1-2).
With respect to claim 6, since Kim does not describe the rollers as powered, the examiner reasonably considers the rollers of Kim to be passive in view of the broadest reasonable interpretation.
With respect to claim 9, Kim teaches a first actuator (43/63) mechanically coupled to the locating roller and to the pusher roller, wherein the first actuator is actuatable to move the pinch to adjust a radial offset between the flange and the tubular section moving in the rotation direction (figures 1-2; and machine translation).
With respect to claim 10, Kim teaches wherein first actuator is actuatable to move the pinch to adjust the radial offset as the one or more tube rollers remain in a fixed radial position and in a fixed axial position as the flange and the tubular section each rotate in the rotation direction (figures 1-2; and machine translation).
With respect to claim 11, Kim teaches wherein the first actuator includes a linear actuator (a bolt and screw works as a linear actuator) (figures 1-2; and machine translation).
With respect to claim 12, Kim teaches wherein the locating roller defines a channel (broadest reasonable interpretation) engageable with the flange to restrict axial movement of the flange as the flange rotates through the pinch in the rotation direction (figures 1-2; and translation.
With respect to claim 13, Kim teaches a second actuator (43/63) mechanically coupled to the locating roller, wherein the second actuator is actuatable to change an axial gap between the flange and the tubular section moving in the rotation direction (figures 1-2; and machine translation).
With respect to claim 14, Kim teaches wherein at least one of the locating roller or the pusher roller is passive (broadest reasonable interpretation) with respect to movement of the flange in the rotation direction direction (figures 1-2; and machine translation).
With respect to claim 15, Kim teaches a joining unit (100, 130) positioned relative to the pinch to join a point of the flange to the tubular section following movement of the point of the flange through the pinch in the rotation direction (figures 1-2; and machine translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of KR 10-1610636A (hereafter KR ‘636).
With respect to claim 3, Kim does not teach wherein the at least two tube rollers include a first set of the tube rollers and a second set of the tube rollers, the first set of the tube rollers and the second set of the tube rollers spaced apart from one another along a circumference of the tubular section as the tubular section moves along the path of movement in the rotation direction.
However, KR ‘636 teaches a first set of the tube rollers (500) and a second set of the tube rollers (800), the first set of the tube rollers and the second set of the tube rollers spaced apart from one another along a circumference of the tubular section (1) as the tubular section moves along the path of movement in the rotation direction (figures 1-2 and 6; and paragraphs 11, 14-16, 32-35; and 44-45 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine a first and second set of rollers as taught by KR ‘636 on the apparatus of Kim in order to provide additional support.
With respect to claim 4, KR ‘636 teaches wherein the first set of the tube rollers and the second set of the tube rollers are actuatable to move relative to one another as the tubular section is stationarily supported on first set of the tube rollers and the second set of the tube rollers (figures; and paragraphs 11, 14-16, 32-35; and 44-45 of the machine translation).
With respect to claim 5, KR ‘636 teaches wherein the first set of the tube rollers and the second set of the tube rollers are each actuatable to move relative to one another in two directions (figures; and paragraphs 11, 14-16, 32-35; and 44-45 of the machine translation).
With respect to claim 7, KR ‘636 teaches an end roller (800) wherein, with the tubular section supported on the at least two tube rollers, the end roller is positionable along the circumference of the tubular section and the end roller is actuatable to rotate the tubular section supported on the at least two tube rollers (paragraphs 23, 44-45, 52, and 57).
With respect to claim 8, KR ‘636 teaches wherein one or more of the at least two tube rollers is movable in a direction having a radial component relative to the tubular section supported on the at least two tube rollers (paragraphs 23, 44-45, 52, and 57).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735